PUR CUPIAM.
Tony Gennaro was convicted of the crime of robbery and sentenced under the law. -The record discloses that he entered a - plea ' of guilty before sentence; that after sentence was imposed he filed, by his counsel, motion for leave to withdraw this plea. The claim is that plaintiff in error was not guilty of the crime of which he was convicted, for the reason that he was twenty years of age, inexperienced in the ways of the world and that other persons who participated in the crime threatened him at the point of the revolver to *616follow them. In other words, it is claimed that plaintiff in error was induced to participate in the crime by duress and that he was deprived of his free will and his free agency.
Attorneys — J. V. Zottarell, for Gennaro; E. C. Stanton for State; both of Cleveland.
There was submitted to the court a writing signed by Tony Gennaro, in which a detailed statement of the commission of the crime was narrated. In that statement there is no claim of duress, but it shows a deliberate participation in the crime with which he was charged and to which he pleaded guilty. We are unable to agree with the contention of counsel for plaintiff and the judgment of the Common fleas Court will, therefore, be affirmed.
(Sullivan, PJ., Vickery and Levine, JJ., concur.)